DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 8/23/2021 amended claims 1 and 4-5, and cancelled claims 2-3.  Applicants’ amendments overcome the claim objections from the office action mailed 3/24/2021; therefore the objections are withdrawn.  Applicants’ amendments in light of their arguments regarding unexpected results are persuasive and, therefore, the 35 USC 103 rejection over Kusumoto from the office action mailed 3/24/2021 is withdrawn.  The double patenting rejections over co-pending serial nos. 16/320,811 and 16/322,141 from the office action mailed 3/24/2021, are abandoned and therefore these rejections are withdrawn.  The double patenting rejection over co-pending serial no. 16/761,962 from the office action mailed 3/24/2021 is withdrawn per applicants’ arguments filed 8/23/2021.  Finally, the IDS issues from the office action mailed 3/24/2021 have been withdrawn as they were addressed by applicants’ arguments filed 8/23/2021.  For the reasons stated below, claims 1 and 4-8 are in allowable condition.    

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2020 and 7/20/2021 were filed.  The submissions are in compliance with the provisions of 37 



Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, it is well known in the art for lubricant compositions to comprise base oils and the additives recited in the instant claims.  However, the lubricant compositions of the instant application are unique in that they are limited to a narrow range of additive compounds present in very narrow concentrations especially in terms of friction modifier to molybdenum content ratio.  The combination of base oil and specific additives leads to enhanced frictional properties than comparative formulations not comprising the specific combination discussed above.        
Applicants have compared their lubricant compositions to a known set of compositions which represent the prior art.  From the tables of the instant specification it is evident that applicants’ example formulations perform much better in terms of frictional characteristics than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims and therefore claims 1 and 4-8 are allowed.  



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771